DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2021 has been entered.

Response to Amendment
This office action is responsive to the amendment filed on 01/28/2021.  As directed by the amendment: claim 1 has been amended, and claim 5 has been cancelled; thus claim 1 is the only pending claim in this application, and is presently examined in the current Office Action.

Examiner’s Notes
It is to be noted that in device/apparatus claims only the claimed structure of the final device bears patentable weight, and intended use/functional language is considered to the extent that it further defines the claimed structure of the final device. 
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Ben Muvhar et al. (US PG Pub. 2005/0055082), hereinafter Ben Muvhar, in view of Rudakov et al. (US PG Pub. 2011/0319906), hereinafter Rudakov. 
Regarding claim 1, Ben Muvhar discloses an apparatus for use within blood vessels/veins, the apparatus comprising a vena-caval device (900), illustrated in Figure 9A, consisting of a nozzle having an upstream end (904) and a downstream end (902), the device configured, i.e. having the physical/structural ability, to be placed inside the vena cava such that an upstream end of the device is placed at a location upstream of junctions of the vena cava with the subject's renal veins, the device comprising an upstream end (904), comprising the upstream end of the nozzle; a downstream end (902), comprising the downstream end of the nozzle; and an outer wall shaped to, at least partially, directly couple to the vena cava; and an inner wall shaped to define a passage through the device, at least a portion of the passage converging in a direction from the upstream end (904) of the device (900) to the downstream end (902) of the device; the device configured, i.e. having the physical/structural ability, to be placed inside the vena cava such that all the blood flow through the vena cava flows directly into the upstream end of the device and directly out of the downstream end of the device; and shaped to direct, in a passive manner, antegrade blood flow through the vena cava past the renal veins, illustrated in Figure 9A ([0195], Lines 1-4 & 10-13); it is to be noted that though Ben Muvhar does not specifically disclose the device (900) as being used/implanted in a vena cava, it is stated that the device/flow reducing implant can be used in different veins and that it can be sized “to fit the particular vein being treated” ([0255], Lines 1-3 & [0257], Last 3 lines), and  furthermore it has been held that a recitation with respect to the manner in which a claimed device/apparatus is intended to be employed does not differentiate the claimed device/apparatus from a prior art device/apparatus satisfying the claimed structural limitations, Ex parte Masham, 2 USPQ2d 1647 (1987); but Ben Muvhar does not teach a valve configured to allow antegrade blood flow and prevent retrograde blood flow.
	However, Rudakov teaches an apparatus (10), in the same field of endeavor, comprising a valve/flap (78), illustrated in Figure 1, which acts as a one-way valve to allow blood flow in one direction and obstruct blood flow in the opposite direction, thereby preventing backflow of blood ([0112], Lines 9-12 & 18-21).
	In view of the teachings of Rudakov, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, for the apparatus of Ben Muvhar to further include a valve, configured to be placed inside the subject's vena cava at a location that is downstream of the junctions of the vena cava with the subject's renal veins, such that blood flow is allowed in one direction and obstructed in the opposite direction, thereby preventing backflow of blood, as taught by Rudakov (Rudakov: [0112], Lines 9-12 & 18-21).  It is noted that though Rudakov does not specifically disclose the valve being placed in a vena cava at a location downstream of the junctions of the vena cava with the renal veins, as mentioned above, it has been held that a recitation with respect to the manner in which a claimed device/apparatus is intended to be employed does not differentiate the claimed device/apparatus from a prior art device/apparatus satisfying the claimed structural limitations, Ex parte Masham, 2 USPQ2d 1647 (1987).  Thus, in the instant case, the apparatus of Ben Muvhar in view of Rudakov meets all the structural limitations set forth in the claim and would be capable of, i.e. has the physical/structural ability of, the vena-caval device (as taught by Ben Muvhar) being placed inside the vena cava such that an upstream end of the device is placed at a location upstream of junctions of the vena cava with the subject's renal veins, and based on the nozzle shape, would be able to direct, in a passive manner, antegrade blood flow through the vena cava past the renal veins, and having the valve (as taught by Rudakov) being placed inside the vena cava at a location that is downstream of the junctions of the vena cava with the subject's renal veins; and thus, the apparatus of  Ben Muvhar in view of Rudakov reads on the claim.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to the current rejection presently used in the office action. Specifically, Examiner now cites the prior art of Rudakov, in addition to the prior art of Ben Muvhar, both of which teach devices implantable into veins to reduce blood flow, to reject independent claim 1 as being unpatentable over Ben Muvhar in view of Rudakov.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973.  The examiner can normally be reached on Monday - Thursday 10am - 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINAH BARIA/Primary Examiner, Art Unit 3774